COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, Athey and White
UNPUBLISHED



              JESSICA MAE BRYANT
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0771-22-3                                          PER CURIAM
                                                                                 OCTOBER 18, 2022
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF BOTETOURT COUNTY
                                               Joel R. Branscom, Judge

                               (Correy A. Diviney; Strickland, Diviney, Segura & Byrd, on brief),
                               for appellant. Appellant submitting on brief.

                               (Jason S. Miyares, Attorney General; Ken J. Baldassari, Assistant
                               Attorney General, on brief), for appellee.


                     The Botetourt County Circuit Court convicted Jessica Mae Bryant of violating her felony

              probation and ordered her to serve the remaining eight years and six months of her previously

              suspended sentence. Bryant asserts on appeal that the trial court abused its discretion in imposing

              the balance of her sentence because she was “substantially in compliance with the terms of her

              probation” and any noncompliance was “indeliberate and de minimis.” After examining the briefs

              and record in this case, the panel unanimously holds that oral argument is unnecessary because “the

              appeal is wholly without merit.” Code § 17.1-403(ii)(a); Rule 5A:27(a).

                                                        BACKGROUND

                     When the revocation of a suspended sentence is appealed, “the appellate court reviews the

              evidence in the light most favorable to the Commonwealth, the party who prevailed below.”

              Jenkins v. Commonwealth, 71 Va. App. 334, 339 n.2 (2019).


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        On August 1, 2016, the trial court convicted Jessica Mae Bryant of being eighteen years of

age or older and allowing a minor under the age of fifteen to be present in a dwelling during the

manufacture or attempted manufacture of methamphetamine, in violation of Code § 18.2-248.02.

The trial court sentenced Bryant to ten years’ imprisonment, with eight years and six months

suspended, and ordered her to complete three years of supervised probation upon her release from

incarceration. In December 2018, after finding that Bryant had violated the terms of her probation,

the trial court revoked and re-suspended Bryant’s sentence under the original terms and conditions

of her supervised probation. In October 2021, the trial court again found Bryant in violation of her

probation and continued sentencing until December 21, 2021. At sentencing, the trial court revoked

Bryant’s previously suspended sentence, re-suspended it in its entirety, and “restored [her] to

supervised probation according to the original terms of her probation.” The trial court further

ordered that Bryant “refrain from [the] use of illegal drugs” and that she “enter into and successfully

complete any [and] all substance abuse treatments recommended by” her probation officer.

        On January 6, 2022, the trial court issued a capias for Bryant on an allegation that she

violated her probation for the third time, just fifteen days after her previous probation violation

sentencing hearing. At a subsequent hearing, probation officer Leigh Martin testified that she

supervised Bryant following her release from incarceration on December 21, 2021. Martin

explained that Bryant was “supposed to report immediately to probation when she was released” but

failed to do so and only reported the next day after someone in the probation office directed her to

report immediately. When Bryant reported on December 22, 2021, Martin told her to contact The

Hope Initiative of the Bradley Free Clinic (the clinic) for drug treatment. Bryant tested negative for

any illegal substances on December 22, 2021. Martin advised Bryant to report to probation again

one week later, on December 29, 2021.




                                                  -2-
       Bryant went to the probation office on December 29, 2021, but again only after a probation

officer contacted her and instructed her to report. Bryant told Martin that she had left messages with

the clinic, but had received no return calls. Bryant tested positive for methamphetamine at the

probation office, and lab results subsequently confirmed that Bryant was positive for amphetamines

and LSD. Martin again told Bryant to contact the clinic. Martin later testified that a person

affiliated with the clinic confirmed that Bryant made contact, “but it wasn’t recent contact,” and

Bryant “was not pleased with where she was referred to.” Based on that information and the

positive drug screen, combined with the fact that Bryant was pregnant, the probation officer issued a

new violation.

       Bryant testified that she could not get in contact with her probation officer on the day that

she was released from jail and claimed that she tried all the phone numbers she had, including the

jail, but could not reach anyone. Bryant also said that she called “the Roanoke probation officer and

left a message with them trying to report with them.” She testified that she reported the next

morning after getting her probation officer’s cell phone number. Bryant explained that, although

she was released at 3:17 p.m. on December 21, she did not report to the probation office in person

because she has always called her probation officer to schedule meetings in the past. Bryant

maintained that once her probation officer told her to report, she came to the probation office. She

also insisted that she “called Hope Initiative every day that [she] was out and left a message.”

       Bryant denied making a statement that she did not want any of the services offered by the

clinic. Bryant also denied using any illegal drugs following her release from incarceration in

December. Rather, Bryant claimed that she got into an argument with her probation officer on

December 29, 2021, and decided that the best thing for her to do was to walk away. So she left the

office and said she would try to get a new probation officer. Bryant stated that her drug screen was




                                                 -3-
the result of a “false positive” and accused Martin of lying. She asked that she be given the “benefit

of the doubt.”

        The trial court found Bryant in violation of the terms of her probation. The trial court

rejected the possibility that “the people that are involved in this are [] going to lie about testing

positive” and further observed that her positive drug test was confirmed through “the follow-up

screen.” The trial court also found that no one would “make up words and put them in [her] mouth

about treatment.” The trial court observed that when Bryant was last before the court, she promised

to get treatment and report to probation immediately upon release, but instead Bryant used narcotics

while she was pregnant. The trial court then reminded Bryant that it told her it would revoke the

remaining balance of her suspended sentence if she returned on a new probation violation. The trial

court revoked Bryant’s remaining suspended sentence in its entirety and recommended that she be

screened for the therapeutic community while incarcerated. Bryant timely noted her appeal.

                                               ANALYSIS

        Bryant asserts on appeal that the trial court abused its discretion in revoking her suspended

sentence in its entirety because she was “substantially in compliance with the terms of her

probation” and any noncompliance was “indeliberate and de minimis.” We disagree.

                                           Standard of Review

        “Whether to revoke the suspension of a sentence lies within the sound discretion of the trial

court, whose findings of fact and judgment will not be reversed absent a clear showing of an abuse

of discretion.” Keeling v. Commonwealth, 25 Va. App. 312, 315 (1997). “[T]he abuse of discretion

standard requires a reviewing court to show enough deference to a primary decisionmaker’s

judgment that the [reviewing] court does not reverse merely because it would have come to a

different result in the first instance.” Commonwealth v. Thomas, 73 Va. App. 121, 127 (2021)

(alterations in original) (quoting Lawlor v. Commonwealth, 285 Va. 187, 212 (2013)).

                                                   -4-
                [A] court abuses its discretion: “when a relevant factor that should
                have been given significant weight is not considered; when an
                irrelevant or improper factor is considered and given significant
                weight; and when all proper factors, and no improper ones, are
                considered, but the court, in weighing those factors, commits a clear
                error of judgment.”

Lawlor, 285 Va. at 213 (quoting Landrum v. Chippenham & Johnston-Willis Hosps., Inc., 282 Va.

346, 352 (2011)).

                                           Procedural Default

        “No ruling of the trial court . . . will be considered as a basis for reversal unless an objection

was stated with reasonable certainty at the time of the ruling, except for good cause shown or to

enable this Court to attain the ends of justice.” Rule 5A:18. “The purposes of Rule 5A:18 are to

allow the trial court the opportunity to take appropriate action to correct the error and to avoid

unnecessary appeals by affording the trial judge an opportunity to rule intelligently on objections.”

Pick v. Commonwealth, 72 Va. App. 651, 666 (2021) (quoting Bethea v. Commonwealth, 68

Va. App. 487, 498 (2018)). Bryant concedes that she did not object to the revocation of her

suspended sentence, but she requests that this Court consider the matter under the ends of justice

exception to Rule 5A:18.

        “‘The ends of justice exception is narrow and is to be used sparingly,’ and applies only in

the extraordinary situation where a miscarriage of justice has occurred.” Holt v. Commonwealth, 66

Va. App. 199, 209 (2016) (quoting Redman v. Commonwealth, 25 Va. App. 215, 220 (1997)).

“This Court considers two questions when deciding whether to apply the ends of justice exception:

‘(1) whether there is error as contended by the appellant; and (2) whether the failure to apply the

ends of justice provision would result in a grave injustice.’” Commonwealth v. Bass, 292 Va. 19, 27

(2016) (quoting Gheorghiu v. Commonwealth, 280 Va. 678, 689 (2010)).

                In order to show that a miscarriage of justice has occurred, thereby
                invoking the ends of justice exception, the appellant must
                demonstrate that he or she was convicted for conduct that was not a
                                                   -5-
                criminal offense or the record must affirmatively prove that an
                element of the offense did not occur.

Holt, 66 Va. App. at 210 (quoting Redman, 25 Va. App. at 221-22). Moreover, “[i]n order to avail

oneself of the exception, a defendant must affirmatively show that a miscarriage of justice has

occurred, not that a miscarriage might have occurred.” Redman, 25 Va. App. at 221.

        Here, appellant raises her argument for the first time on appeal. Indeed, at the December

2021 probation violation hearing, Bryant was given the opportunity to “cross-examine the Probation

Officer” and present evidence, as well as to offer any reason as to “why judgment should not be

pronounced.” Bryant then received the benefit of the trial court’s decision to resuspend her sentence

in its entirety. The trial court told Bryant that if she returned, he would impose the balance of her

previously suspended sentence. Just eight days later, Bryant again violated the terms of her

suspended sentence. At the March 2022 hearing, Bryant was again given the opportunity to present

evidence, give a statement, and provide argument; however, rather than arguing that her violation

was unintentional and “de minimis,” Bryant denied the allegations. In allocution, she focused solely

on her desire to receive substance abuse treatment and contended that she would not be helped by

further incarceration. Thus, because Bryant was, in fact, in violation of her probation and because

she did not timely object to the revocation of her suspended sentence, she has failed to show that a

miscarriage of justice occurred in this case, and her arguments are waived under Rule 5A:18.

                                                Merits

        Nevertheless, we note that generally, after suspending a sentence, a trial court “may revoke

the suspension of sentence for any cause the court deems sufficient that occurred at any time within

the probation period, or within the period of suspension fixed by the court.” Code § 19.2-306(A).

“In revocation appeals, the trial court’s ‘findings of fact and judgment will not be reversed unless

there is a clear showing of abuse of discretion.’” Jacobs v. Commonwealth, 61 Va. App. 529, 535

(2013) (quoting Davis v. Commonwealth, 12 Va. App. 81, 86 (1991)). “If the court, after hearing,
                                                 -6-
finds good cause to believe that the defendant has violated the terms of suspension, then the court

may revoke the suspension and impose a sentence in accordance with the provisions of

§ 19.2-306.1.” Code § 19.2-306(C). If the basis of the violation is a third or subsequent technical

violation, the court “may impose whatever sentence might have been originally imposed.” Code

§ 19.2-306.1(C).1 Because this was Bryant’s third violation, the circuit court permissibly revoked

the entirety of Bryant’s previously suspended sentence. We will not reverse a trial court’s

sentencing decision in the absence of an abuse of its “judicial discretion, the exercise of which

implies conscientious judgment, not arbitrary action.” Allison v. Commonwealth, 40 Va. App. 407,

411 (2003) (quoting Hamilton v. Commonwealth, 217 Va. 325, 327 (1976)).

       The record in this case shows that Bryant appeared before the trial court on two previous

occasions before the final probation violation hearing in March 2022. In each prior instance,

Bryant’s suspended sentence was re-suspended in its entirety on terms and conditions Bryant

repeatedly failed to follow. At her probation violation hearing in December 2021, the trial court

told Bryant that if she returned again having committed a new violation, it would impose the

balance of her remaining suspended sentence. Nonetheless, Bryant failed to immediately report to

the probation office upon her release on December 21, 2021, and she only appeared the next day

after someone contacted her. Bryant failed to follow the probation officer’s instruction that she

contact the clinic. She then failed to report for her appointment on December 29, and again only

reported after someone contacted her. She also tested positive for methamphetamine and LSD,

though she was pregnant. These facts support the trial court’s decision to revoke the remaining

portion of Bryant’s sentence. It is clear from the record that Bryant was on probation for a

considerable number of years, but repeatedly failed to comply with the terms and conditions of her



       1
          Code § 19.2-306(C) was amended effective July 1, 2021, and no longer requires the trial
court to revoke the sentence. 2021 Va. Acts Sp. Sess. I, ch. 538.
                                             -7-
probation. Thus, we cannot conclude that the trial court abused its judicial discretion in revoking

Bryant’s sentence in its entirety and ordering that it be served.

                                           CONCLUSION

        For the foregoing reasons, we affirm the trial court’s judgment.

                                                                                            Affirmed.




                                                  -8-